1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JASON HARPER,                                 )   Case No. 1:17-cv-01717-LJO-EPG
                                                   )
12                 Plaintiff,                      )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13          v.                                     )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                   )   JASON HARPER, CDCR #T-63722
14   JEFF BLAZO,
                                                   )
15                 Defendant.                      )
                                                   )
16                                                 )

17
18          A settlement conference in this matter commenced on July 12, 2019. Inmate Jason Harper,
19   CDCR #T-67322 is no longer needed by the Court as a participant in these proceedings, and the writ of

20   habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22              Jul 12, 2019
     DATE: ________________________                        ______________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                       1
